Citation Nr: 0902397	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus 
associated with herbicide exposure.

3.  Entitlement to service connection for prostate problems 
as a result of exposure to herbicides.

4.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In his substantive appeal from February 2006, the veteran 
requested a teleconference.  The Board notes that the 
veteran's intention was to request a hearing before a member 
or members of the Board.  In June 2008, the RO notified the 
veteran of a hearing scheduled for the following month.  He 
failed to appear for that hearing.


FINDINGS OF FACT

1.  The veteran's PTSD is related to his verified inservice 
stressor of being under mortar attacks while stationed at 
Long Binh, Vietnam in 1967.

2.  The veteran does not have a current diagnosis of Type II 
diabetes mellitus or prostate cancer.

3.  The veteran does not have a current diagnosis of a 
chronic skin condition.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).

2.  The criteria for service connection for type II diabetes 
mellitus and prostate problems have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e).

3.  The criteria for service connection for a skin condition 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7806 and 7813 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id.; see also 38 
C.F.R. § 4.125(a) (2008).

As to the first criteria, according to the veteran's mental 
health care provider, "C.W.," the veteran has PTSD.  In a 
letter, dated February 2006, C.W. lists DSM-IV symptoms of 
PTSD such as having nighmares, intrusive thoughts, 
hypervigilance, frequent irritability, difficulty sleeping, 
and difficulty concentrating.  C.W. concluded that "it is as 
likely as not that [the veteran's] PTSD was caused by the 
trauma he experienced in Vietnam."  In addition, in a report 
from March 2006, C.W. correctly identifies the DSM-IV 
diagnosis of PTSD as 309.81.  The Board therefore finds that 
the veteran has been diagnosed with PTSD in accordance with 
the DSM-IV criteria.  38 C.F.R. § 4.125(a).  

The evidence required to establish the occurrence of an in-
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R.  § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Here, in a PTSD questionnaire, the veteran alleged that he 
experienced mortar fire on the first night he was in Vietnam.  
The veteran served in Long Binh, Vietnam from March 1967 to 
September 1967.  In a letter, dated February 2006, C.W. 
reported that the veteran was threatened by enemy fire while 
in Vietnam on several occasions.

The March 2006 report from C.W. also clearly documents that 
one of the stressors supporting the PTSD diagnosis is the 
veteran's report of mortar fire while stationed at in Long 
Binh, Vietnam

The veteran, who had a noncombatant military occupational 
specialty, was stationed with a unit that was present while 
attacks occurred would strongly suggest that he was, in fact, 
exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 
124 2002) (base subjected to rocket attacks during time that 
veteran was stationed at the base).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The initial issue presented on appeal concerns whether the 
veteran did in fact experience mortar fire while in service.  
The Board finds that independent evidence of record 
corroborates that the veteran was present in Long Binh, 
Vietnam when it was subjected to mortar attacks and, thus, 
suggests that the veteran was exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).

Service personnel records (SPRs) confirm that that the 
veteran served as a machine specialist with the 19th Data 
Processing Unit in Vietnam from March 1967 to September 1967.  
In a response from the U.S. Army & Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR)), filed September 
2007, the RO determined that the 19th Data Processing Unit 
was stationed at Long Binh, Vietnam, during the period in 
question.  It states that "on June 10, 1967, Long Binh 
received 7 rounds of 105 millimeter rockets from friendly 
forces in the vicinity.  There was [one] U.S. soldier 
slightly wounded in the friendly fire incident."

The Board notes that the veteran stated he underwent mortar 
fire during the first month that he was in Vietnam.  Given 
that this event occurred over 40 years ago and given that the 
rocket attack occurred during the time that the veteran was 
stationed in Long Binh, the Board finds, in resolving all 
reasonable doubt in favor of the veteran, that the veteran 
did experience the attacks on the date identified in the CURR 
report.

The Board also notes that the CURR report indicates that the 
rocket attack was received from friendly fire.  However, 
given that the veteran himself admitted that they were unsure 
where the attacks originated and given that a U.S. soldier 
was injured in the attack, it is reasonable to conclude that 
the veteran believed he was under enemy fire.

Thus, the Board finds that the veteran's descriptions of 
experiencing incoming mortar fire are sufficiently verified 
by the information of record.  In particular, reliable 
documentary evidence shows that the veteran was stationed at 
Long Binh in March 1967 to September 1967 and that Long Binh 
came under rocket fire on June 10, 1967, resulting in an 
injury of a U.S. soldier.  In short, the veteran's PTSD is 
related to his verified in service stressor of coming under 
rocket attacks while serving in Vietnam.  The claim of 
service connection for PTSD, therefore, is granted.

The nature and extent of the PTSD related to the veteran's 
sole in service stressor is not before the Board at this 
time.

Type II Diabetes Mellitus and Prostate Problems

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

As discussed above, service personnel records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
War.  Therefore the Board concludes that the veteran was 
exposed to an herbicide agent during his Vietnam era service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research. 
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Here, the Board finds that there are no current diagnoses of 
either type II diabetes mellitus or prostate cancer.  Service 
treatment reports and extensive VA outpatient treatment 
reports are absent for any diagnosis of or treatment for 
diabetes mellitus or prostate cancer.  

In his application for compensation and/or pension, the 
veteran listed "possible diabetes mellitus" as one of his 
claims.  

Indeed, the veteran himself, in a private treatment 
examination conducted by C.W. in March 2006, admitted that he 
had not been tested for diabetes mellitus but "thinks that 
he has diabetes."

With respect to the veteran's statement that he believes he 
has diabetes, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

Thus, the veteran's statement alone is not competent medical 
evidence and he has no current diagnosis of type II diabetes 
mellitus.

A VA outpatient treatment report , dated April 2006, 
indicated that the veteran had benign prostatic hypotrophy 
and was being treated with Prazosin.  However, there was no 
indication of prostate cancer.

Since benign prostate hypotrophy is not specifically listed 
in 38 C.F.R. § 3.309(e), the presumption based on exposure to 
herbicides in Vietnam does not apply to the veteran's claim.

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Thus, even if service connection may 
not be presumed for a certain disorder based on a particular 
type of exposure, VA is nevertheless obligated to consider 
whether service connection can be established for that 
disorder on a direct basis.

In this case, the veteran is not precluded from establishing 
service connection for his benign prostatic hypotrophy 
condition by showing a medical nexus between his disease and 
his active service.  Id.; See also Brock v. Brown, 10 Vet. 
App. 155,162 (1997).  However, in examining the post-service 
medical record, the Board finds no evidence establishing 
direct service connection for any prostate condition for 
which the veteran has been diagnosed and there is significant 
evidence against this claim, indicating a problem that began 
years after service with no connection to service. 

Based on the above, the preponderance of evidence of record 
is against the veteran's claim for entitlement to service 
connection for diabetes mellitus II and prostate problems.  
Hence, his claim must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the- doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Skin Condition

The Board is required to consider the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Here, the Board finds that the veteran has no current skin 
condition diagnosis either under 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806 for dermatitis or Diagnostic Code 7813 
for dermatophytosis.  

Service treatment records are negative for any diagnosis of 
or treatment for any skin condition.  A separation report of 
medical examination from September 1967 indicated a normal 
clinical evaluation of the veteran's scalp and skin.  In an 
associated report of medical history, the veteran indicated 
that he did not then have, nor had ever had, a skin disease.

These service treatment records are strong evidence against 
the veteran's claim as they tend to show that the veteran did 
not have a skin condition in service.  The complete absence 
of any mention of any of the claimed disability during 
service is evidence against a grant of service connection on 
a direct basis.

In November 2006, a VA outpatient treatment report indicated 
that the veteran had two skin lesions, one on his scalp and 
one on his right calf.  The treating physician noted that the 
lesions had been there for months.  In the report, the 
physician also indicated that the scalp lesion appeared to be 
actinic keratosis as opposed to dermatitis.  In addition, the 
physician found that the calf lesion was solar keratosis.  
Thus, there is no current diagnosis of dermatitis or 
dermatophytosis of the veteran's scalp or calf.

The Board notes that it was almost four decades from the 
veteran's separation from active duty before he sought any 
treatment for his skin lesions.  In rendering a determination 
on the merits of a claim, the lack of evidence of treatment 
may bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In short, the post-service treatment record provides 
evidence against this claim.

Based on all evidence of record, the preponderance of 
evidence shows that the veteran does not have an inservice 
occurrence of a skin condition or a current diagnosis of a 
skin condition.  As such, his claim for service connection 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the veteran in April 2004 that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the veteran's 
claims for service connection for PTSD, diabetes mellitus 
associated with herbicide exposure, a skin condition, and 
prostate problems as a result of herbicide exposure.  This 
letter informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the veteran in March 2006.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims as far as an initial disability 
rating and effective date.  Although the notice letter was 
not sent before the initial RO decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case from May 2008.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal, as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that in a January 2009 statement, the 
veteran's representative asserted that VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disabilities will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran has not 
been afforded a VA examination for diabetes, prostate 
problems, or a skin condition.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the record is absent for any evidence of the 
second element discussed in McLendon, an event, disease or 
injury during service.  For that matter there is no competent 
evidence of record of any association (or indication of an 
association) between the veteran's claimed diabetes, prostate 
problems, or skin condition and his active service.

For this reason, the Board declines to obtain a medical 
opinion as to the veteran's claimed diabetes, prostate 
problems, and skin condition.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has service treatment records, 
VA outpatient treatment reports, and private reports from 
C.W.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for PTSD is granted.

Service connection for type II diabetes mellitus, prostate 
problems, and a skin condition are denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


